Exhibit 10.2
 
 
 
PETROLIA ENERGY CORPORATION
CONSOLIDATED BALANCE SHEETS
(Unaudited)
 
 
 
 
Pro-forma
March 31, 2017
   
Actual
March 31, 2017
 
ASSETS
           
Current assets
           
  Cash
 
$
4,387
   
$
4,387
 
  Accounts receivable
   
48,201
     
48,201
 
  Other current assets
   
5,506
     
5,506
 
    Total current assets
   
58,094
     
58,094
 
 
               
Property & equipment
               
  Oil and gas, on the basis of full cost accounting
               
  Evaluated properties
   
14,032,580
     
14,032,580
 
  Furniture, equipment & software
   
236,092
     
236,092
 
Less accumulated depreciation
   
(1,137,981
)
   
(1,137,981
)
Net property and equipment
   
13,130,691
     
13,130,691
 
 
               
Other Assets
               
  Intangible assets
   
49,886
     
49,886
 
  Note receivable
   
---
     
---
 
 
               
Total Assets
 
$
13,238,671
   
$
13,238,671
 
 
               
 LIABILITIES & STOCKHOLDERS EQUITY
               
 
               
Current liabilities
               
  Accounts payable
 
$
402,343
   
$
402,343
 
  Accrued liabilities
   
584,211
     
584,211
 
  Debt short term
   
275,000
     
275,000
 
  Convertible debt – related party, unamortized discount of 0 and 0
   
550,000
     
550,000
 
  Current maturities of installment notes payable
   
32,582
     
32,582
 
  Note payable – related parties
   
414,480
     
1,414,480
 
    Total current liabilities
   
2,258,616
     
3,258,616
 
 
               
  Asset retirement obligations
   
436,045
     
436,045
 
  Installment note payable – long term
   
28,316
     
28,316
 
  Note payable to related party – long term
   
1,904,020
     
2,904,020
 
    Total Liabilities
   
4,626,997
     
6,626,997
 
 
               
Stockholders’ Equity
               
  Preferred stock, $0.01 par value, 1,000,000 shares authorized;
  No shares issued & outstanding
   
-
     
-
 
  Common stock, $.001 par value; 150,000,000 shares authorized;
    89,034,505 shares issued and outstanding
   
79,034
     
79,034
 
  Additional paid in capital
   
16,963,530
     
14,963,530
 
  Accumulated deficit
   
(8,430,890
)
   
(8,430,890
)
    Total Stockholders’ Equity
   
8,611,674
     
6,611,674
 
 
               
Total Liabilities and Stockholders’ Equity
 
$
13,238,671
   
$
13,238,671
 



 
